Citation Nr: 0335984	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet subject to a final decision by VA as of 
that date.  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary in this 
case.  

The veteran testified at a hearing held in June 2003 that 
calluses began growing on his feet during service.  Upon 
consultation with a physician during service, he was told to 
soak his feet and the physician "trimmed the bottom of his 
feet" with a razorblade.  At a dispensary in Virginia, the 
examiner "trimmed" his feet again.  Subsequently, the 
veteran, himself, "trimmed" his feet with a razorblade.  

A review of the record discloses that the RO attempted to 
obtain the veteran's service medical records through the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and that the NPRC stated that the records may have 
been in a location destroyed or damaged by a fire in 1973 at 
the NPRC.  The RO attempted to obtain information from the 
veteran about where he was treated during service and the 
complete name of his organization in order to search for 
alternate records such as sick or morning reports.  The 
veteran stated that he served in the 24th Infantry Regiment 
which is also the regiment shown on his DD Form 214.  
However, the NPRC responded that it needed the "complete 
organ[ization]" in order to conduct a search for alternate 
records.  The RO did not make any other attempts to obtain 
information from the veteran or any other sources, such as 
service personnel records, but it also did not indicate to 
the veteran or anywhere else in the file whether it had 
concluded that further efforts to obtain alternate records in 
this case would be futile.  38 C.F.R. § 3.159(c)(2).  
Accordingly, the Board concludes that remand is required to 
clarify this matter.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records); Gobber v. Derwinski, 2 Vet. App. 470 (1992) 
(VA's duty to assist is heightened when records are in the 
control of a government agency).

The only service medical record on file is the veteran's 
separation examination performed in January 1947.  The 
examiner noted the veteran's feet as "normal," however, at 
the Board hearing, the veteran testified that he did not take 
off his shoes during his separation examination, therefore, 
his feet were not examined.  

A July 1948 'Application for Hospital or Domiciliary Care' 
provides that the veteran complained of an itching rash on 
his feet.  The diagnosis was chronic and moderate 
epidermophytosis of both feet.  

The veteran has not been afforded a VA medical examination to 
date for the specific purpose of determining the etiology of 
his skin disorder.  The Board finds that under the 
circumstances of this case such an examination is necessary.  
38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
determine whether any additional 
information may be obtained from the 
veteran or any other sources, such as 
service personnel records, to ascertain 
the veteran's "complete organization" 
(other than the 24th Infantry Regiment) 
which the NPRC noted in its response was 
needed to search for alternate service 
medical records.  If the RO concludes, 
based on its expertise in obtaining 
alternate sources of records where 
service medical records have been lost or 
destroyed, that further efforts to obtain 
alternate records from the NPRC in this 
case would be futile, it should write to 
the veteran and provide him an 
explanation of this matter.  38 C.F.R. 
§ 3.159(c)(2).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed skin disorder of the feet.  
The RO should forward the veteran's 
claims file to the VA examiner.  This 
examiner should review the entire 
claims file, including the July 1948 
'Application for Hospital or 
Domiciliary Care' which provided that 
the veteran complained of an itching 
rash on his feet which was diagnosed as 
chronic and moderate epidermophytosis 
of both feet.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
current skin disorder of the feet is 
etiologically related to a disorder of 
the feet in service.  If, given the 
lack of service medical records and 
records for decades after service 
except for the July 1948 'Application 
for Hospital or Domiciliary Care', the 
examiner is unable to state with any 
degree of certainty whether a current 
skin disorder of the feet, if any, is 
etiologically related to a disorder of 
the feet in service, the examiner 
should so state.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
an increased rating for a skin disorder 
of the feet.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


